Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

RUBICON TECHNOLOGY, INC. SUPPLY AGREEMENT

This Master Purchase Agreement is made and entered into as of this third day of
February, 2012 (“Effective Date”) by and between [***] and Rubicon Technology,
Inc., a corporation duly organized and existing under the laws of Illinois, USA
and having its principal place of business at 900 East Green Street,
Bensenville, Illinois 60106 USA (hereinafter referred to as “Seller”)

In consideration of the premises and mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby mutually acknowledged, the parties hereto agree that Seller will supply
the Products (as defined) to [***] under the following terms and conditions:

ARTICLE 1. DEFINITIONS

1.1 Definitions

In addition to such capitalized terms that are defined elsewhere in this
Agreement, when used herein the following terms shall have the respective
meanings ascribed to them in this Article 1.

Agreement: this Master Purchase Agreement and any Schedules and/or Attachments
between [***] and the Seller.

Contract: Order and the Seller’s acceptance of Order.

Order: [***] written instruction to supply the Products.

Products: the products stipulated in Schedule A: Products.

ARTICLE 2. SCOPE

2.1 Purchase and sale of Products

During the term and subject to the terms and conditions of this Agreement, [***]
shall purchase from the Seller, and the Seller shall sell to [***] the Products.
The total quantities of the Products to be purchased by [***] and supplied by
the Seller during the term of this Agreement shall be specified in the Schedule
A.

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

2.2 Exclusion

All purchases for Products placed by [***] under this Agreement shall be
governed by the terms and conditions of this Agreement and the Contracts to the
entire exclusion of all other terms or conditions. No terms or condition
endorsed upon, delivered with or contained in the Seller’s quotation,
acknowledgement or acceptance of an Order or similar document shall form part of
the Contract, and each of the Seller and [***] waives any right which it
otherwise might have to rely on such terms and conditions. These conditions
apply to all [***] purchases and any variation to these conditions shall have no
effect unless expressly agreed in writing by [***] and the Seller.

ARTICLE 3. PRODUCTS

3.1 Products

The Products to be purchased by [***] and supplied by Seller under this
Agreement shall be set forth in the Schedule A.

3.2 Change to the Products

The Seller shall not make changes to the form, appearance or function of the
Products or changes to the processes, bills of materials, design, tools, or
locations used to manufacture, assemble, or package the Products without [***]
prior written approval. [***] may request additional time to complete
qualification of a proposed change, and the Seller must allow for this
contingency in its change implementation timing. The Seller will provide [***] a
minimum of Four (4) months prior written notice of any intent to change: (i) the
design, content, form, fit, or function of any Product; (ii) the location of
manufacture, assembly, or packaging of the Product; or (iii) the part number(s)
of any Product. Backward compatibility to the Product as it existed immediately
prior to the proposed change is required unless

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

agreed otherwise. [***] will respond to each Product Change Notice (“PCN”)
within ninety (90) days after Seller’s delivery to [***] of Seller’s notice of
intent to change the Product. If [***] provides written acceptance, the Seller
may make the requested change(s) and begin to ship modified Products once they
have been qualified. If [***] rejects the change(s) or does not provide written
acceptance within ninety (90) days of delivery of the notice, Seller may not
make the change. If Seller does not follow the product change process set forth
in this Section 3.2, then such failure will constitute a material breach of this
Agreement.

ARTICLE 4. ORDER AND ACCEPTANCE

4.1 Order

[***] shall, in accordance with this Agreement, order the Products during the
term of this Agreement by the issuance of an Order, which Order must be issued
no less than thirty (30) days prior to the date on which the Products
contemplated by the Order are scheduled to be shipped. For each month, the total
quantities of all Products contemplated by all Orders issued by [***] during
such month must exactly equal the quantity of Products listed under such month
in Schedule A. If no Order is issued for a particular month, Seller shall
supply, and [***] shall purchase, the Products in accordance with the schedule
and terms set forth in Schedule A. The terms of each Order must be consistent
with, and may not modify, any of the terms of this Agreement. In the event of a
conflict between an Order and the terms of this Agreement, the terms of this
Agreement will control.

4.2 Acceptance

Subject to Section 4.1, an Order shall be considered accepted by the Seller by
one of the following means: (i) issuance of an acceptance; or (ii) failure to
reject an Order within three (3) working days from the receipt. Unless an Order
does not conform to the requirements of this Agreement, the Seller must accept
such Order.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

ARTICLE 5. DELIVERY

5.1 Contractual term of delivery

The Seller understands that time is of the essence to timely deliver all
Products in accordance with the terms of the Contract. Unless otherwise agreed
in the Contract, shipment of Products sold hereunder will be CIP [***] according
to Incoterms 2010. Unless otherwise agreed in the Contract, trans-shipment and
partial shipment are not allowed.

5.2 Date of delivery

Unless otherwise agreed in the Contract, delivery shall take place within thirty
(30) days of issuance of Order.

5.3 Invoice

The Seller shall invoice [***] upon, but separately from, dispatch of Products
to [***].

5.4 Delivery note

The Seller shall ensure that each delivery is accompanied by a delivery note
which shows, inter alia, Order number, date of Order, number of packages and
contents and, in the case of part delivery, the outstanding balance remaining to
be delivered.

5.5 Packing

The Products will be packaged in the following manner: (i) consistent with
industry standards; (ii) consistent with [***] requirements regarding the
packaging’s form and content, as those requirements may be provided to the
Seller from time to time; and (iii) in a manner that adequately protects the
Products from deterioration and physical damage and ensures the safe arrival of
Products to [***]. If the Seller requires [***] to return any packaging material
to the Seller, that fact must be clearly stated on any delivery note delivered
to [***] and any such packaging material shall only be returned to Seller at the
cost of Seller.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

5.6 Excess in quantity

If the Products are delivered to [***] in excess of the quantities ordered,
[***] shall not be bound for the excess and any excess shall be and shall remain
at the Seller’s risk and shall be returnable at the Seller’s expense.

5.7 Title and risk

Title to Products shall pass from the Seller to [***] at the time of delivery
provided, however, that if the payment for Products is made prior to delivery,
then the title shall pass to [***] when the full payment has been made. The
Seller warrants to [***] that there is no restriction on or impediment against
the passing of the title to the Products to [***]. Risk to the Products shall
pass from the Seller to [***] at the time of delivery.

5.8 Late delivery

The Seller shall deliver Products to [***] on the agreed delivery date as set
forth in the Contract. If the Seller fails to deliver Products by the fifth
(5th) day after the agreed delivery date, as set forth in the Contract, due to
any reasons attributable to the Seller, the Seller shall be obliged to pay [***]
liquidated damages at a rate of 0.05% per day of the total value of Products
from such fifth (5th) day to the actual delivery date. If the delivery of the
Products delay for a period of more than fourteen (14) days from the agreed
delivery date, without prejudice to any other rights which it may have, [***]
reserves the right, upon notice to the Seller, to:

 

  (a) terminate the Contract or this Agreement;

 

  (b) refuse to accept any subsequent delivery of the delayed Products that the
Seller attempts to make, and withhold any subsequent payment for such delayed
Products until such time as they may be accepted by [***]

 

  (c) recover from the Seller any expenditure reasonably incurred by [***] in
obtaining the delayed Products in substitution from other sellers; and/or

 

  (d) claim direct, compensatory damages for any reasonable additional costs,
loss or expense incurred by [***] which are directly attributable to the
Seller’s failure to deliver the Products on the due date.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

For the avoidance of doubt, if a Product is delivered on the agreed delivery
date but is defective or otherwise non-conforming, without limiting any of [***]
rights and remedies accruing as a result of the fact that such Product is
defective or non-conforming, such Product will not be considered late under this
Section 5.8, provided however that if the Seller fails to cure and deliver such
delivered but defective or non-conforming Products within thirty (30) days of
[***] notice, [***] may terminate this Agreement and/or the Contract.

5.9 Calculation

The quantities of the Products ordered but cancelled by [***] due to the
delivery delay shall be deemed to have been purchased by [***] in calculating
the sale and purchase volume requirements specified in the Schedule A.

5.10 Return Material Authorization (RMA) Process

In accordance with Section 7.1 below, [***] will have a reasonable opportunity
to inspect the Products and will provide the Seller with evidence data of
non-conforming Products. The Seller promptly will issue a return material
authorization (“RMA”) to [***] for the lot of the non-conforming Products
permitted to be returned pursuant to Section 7.1 below. Title to Products
designated for return by [***] will revert to the Seller. If the Seller does not
issue a RMA within three (3) working days of [***] notice, [***] may return the
lot of nonconforming Products. The Seller promptly will evaluate the Products to
determine nonconformance and its root cause, and will provide [***] with an
analysis of the non-conforming Products. The return of non-conforming Products
will not affect [***] other rights and remedies under this Agreement or
applicable law, including, without limitation, the right to reject or revoke
acceptance of non-conforming Products. The Seller will pay all freight expenses
for non-conforming Products.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

ARTICLE 6. PRICE AND PAYMENT

6.1 Price

Unless otherwise agreed in the Contract, the price of the Product shall be as
specified in the Schedule A.

6.2 Payment

Unless otherwise agreed in the Contract, [***] payment terms will be ninety
(90) days from the end of the month when (i) the Products are delivered and
(ii) the invoice is issued, by telegraphic transfer. The invoice date will not
be earlier than the delivery date of Products invoiced.

6.3 [***]

ARTICLE 7. INSPECTION, WARRANTY AND QUALITY

7.1 Inspection

The Seller shall carry out its out-going quality inspection on the Product
according to the Quality Criteria (as defined below) and provide [***] with the
qualified Product. The Seller shall submit to [***] the quality records of every
shipment. Within thirty (30) days after the receipt of Products, [***] shall, or
cause its qualified agent to, inspect the Products at its own cost. [***]
incoming quality inspection will be done by attribute sampling method using
[***] (i) [***] with respect to physical (measurement) inspection items and
(ii) [***] with respect to appearance inspection items based on the
specification and the quality and inspection criteria which are specified in the
Attachment A of the Schedule A (hereinafter collectively referred to as “Quality
Criteria”). [***] shall immediately notify the Seller if, during the incoming
quality inspection, [***] reasonably finds that any of the Products is not in
compliance with the Quality Criteria. In such case, [***] shall have the right
to return any

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

and all lot containing a non-conforming Product. [***] will put into the
production line the Products only in the lot passed in [***] incoming quality
inspection. If any non-conforming or defective Product based on the Quality
Criteria is found by the end of PSS process stage in [***] production line,
Seller shall at its own expenses replace the non-conforming or defective
Products with the conforming or non-defective Products at a replacement ratio of
[***] within one (1) month of the return. For any permitted returns made by
[***] under this Agreement, before returning such Products to Seller for the
replacement, [***] shall clean and remove all PR coating from the Products. All
claims for errors, damages, defects, shortages and non-conformities in any
shipment of Products discovered by the incoming quality inspection shall be made
in writing to the Seller and be dispatched by [***] with full particulars within
thirty (30) days after the receipt of the Products. Failure to make such claim
within such period shall constitute acceptance of the shipment, provided
however, that any such acceptance will in no event limit, modify, waive or
otherwise restrict [***] rights under the terms, including without limitation
the warranty provisions, of this Agreement. The Seller shall provide [***] with
an initial response (root cause analysis) and an improvement plan within five
(5) working days and a final root cause analysis, an improvement plan and a
recurrence prevention plan within thirty (30) calendar days, after the Seller
receives such claim from [***]. If the Seller does not provide [***] with those
analysis and/or plans or perform any action based on those plans within the
above periods, such failure will constitute a material breach of this Agreement
and [***] may terminate this Agreement and the Contract.

7.2 Warranty

 

  (a)

For a period of one (1) year after delivery of a Product, the Seller warrants
that such Product shall: i) be free from defects, including latent defects, in
design, material and workmanship applicable thereto; ii) conform in all material

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

respects to specifications, if any, and Quality Criteria; iii) be new, unused
and not contain used or repaired parts; iv) be free and clear of all liens,
claims, encumbrances and other restrictions; v) be merchantable as goods of that
kind; and vi) not violate or infringe any property rights, including
intellectual property rights, of any person or entity.

 

  (b) Should the Products fail to meet warranties given in Article 7.2(a), the
Seller shall, as [***] requests, replace or provide a refund for the defective
Products in question subject to the replacement ratio set forth in Article 7.1.
[***] reserves the right to suspend payment for such defective Products
concerned until such non-compliance has been rectified or eliminated.

7.3 Epidemic Defect

If more than [***] of the aggregate of any Product delivered to [***] during any
thirty (30) days period fails to meet any of the Product warranties given in
Article 7.2(a), as measured in accordance with [***] testing and evaluation
processes (“Epidemic Defect”), the Seller and [***] shall immediately cooperate
to find appropriate countermeasures, and, [***] may, at its sole option, in
addition to and without any other rights or remedies that it may have at law or
in equity, or pursuant to this Agreement, take any or all of the following
action: (i) cancel or suspend any outstanding Contract for the affected
Products; and (ii) return all affected Products, including any Products
purchased hereunder that are compatible with or used in connection with the
defective Products, and to the extent [***] has paid the Seller for the returned
Products, the Seller shall reimburse [***] the price paid with interest and
return costs for the Products, which shall be payable by the Seller within
twenty (20) days after the receipt of the returned Products. In the event [***]
elects to cancel or suspend any Contract in accordance with this Article, and
afterwards [***] wishes to reinstate such Contract, then such Contract shall be
automatically reinstated in accordance with the original terms and conditions of
such Contract (including, without limitation, the applicable schedule but taking
into consideration the period of time that such orders or deliveries were
suspended) upon a written notice from [***] to the Seller.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

7.4 Addition to statutory conditions

[***] rights under this ARTICLE 7. INSPECTION, WARRANTY AND QUALITY are in
addition to the statutory conditions implied in favor of [***] by any governing
laws.

ARTICLE 8. INDEMNIFICATION; LIMITATION OF LIABILITY

8.1 Indemnification

Seller shall defend, indemnify and hold [***] and its officers, directors,
contractor, agents and employees harmless from liability asserted by third
parties (including all damages, losses, costs and attorneys fees) arising out of
(i) infringement by the Products of any intellectual property rights of any
third party, including but not limited to patent rights, trademark rights,
copyrights or other proprietary rights, or (ii) the negligence or willful
misconduct of Seller, or (iii) any breach of warranties, or (iv) any claim based
on the death or bodily injury to any person, destruction or damage to property,
or contamination of the environment to the extent caused by the Products, and
Seller shall have no obligation to indemnify [***] for any claim or damage
resulting from the modification of the Products by [***]. Should the use of any
Products by [***]. its subcontractors, or customers be enjoined, be threatened
by injunction, or be the subject of any legal proceeding related to or alleging
the Product’s infringement of any patent or other intellectual property rights,
Seller shall, at its sole cost and expense, either (a) substitute fully
equivalent non-infringing Products; (b) modify the Products so that they no
longer infringe but remain fully equivalent in quality, performance and
functionality; (c) obtain for [***], its subcontractors, or customers the right
to continue using the Products; or (d) if none of the foregoing is possible,
refund all amounts paid for the infringing Products.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

8.2 Indemnification procedures

 

  (a) Promptly, upon becoming aware of any matter which is subject to the
Article 8.1, (a “Claim”), the party seeking indemnification (the “Indemnified
Party”) must give notice of the Claim to the other party (the “Indemnifying
Party”), accompanied by a copy of any written documentation regarding the Claim
received by the Indemnified Party.

 

  (b) The Indemnifying Party will, at its option, settle or defend, at its own
expense and with its own counsel, the Claim. The Indemnifying Party will not
enter into any settlement that imposes any liability or obligation on the
Indemnified Party without the Indemnified Party’s prior written consent. The
parties will cooperate in the settlement or defense and give each other full
access to all relevant information.

 

  (c) The Indemnifying Party will reimburse the Indemnified Party on demand for
all damages, costs and expenses incurred by the Indemnified Party in defending
or settling the Claim.

8.3 Limitation of Liability

NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE CONTRARY, EXCEPT
FOR EACH PARTY’S OBLIGATIONS UNDER SECTIONS 3.2, 8.1, 9.1, 9.2, 9.4 AND SCHEDULE
B, (I) EACH PARTY’S MAXIMUM AGGREGATE LIABILITY IN CONNECTION WITH THIS
AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY WILL
IN NO EVENT EXCEED THE TOTAL COMPENSATION PAID OR PAYABLE BY [***] TO THE SELLER
UNDER THIS AGREEMENT, AND (II) NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES, INCLUDING, BUT NOT LIMITED TO, ANY LOST PROFITS OR BUSINESS
INTERRUPTION COSTS, EVEN IF SUCH PARTY OR ITS AUTHORIZED REPRESENTATIVE (A) HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR (B) SHOULD HAVE OR COULD HAVE
REASONABLY FORESEEN THE OCCURRENCE OF SUCH DAMAGES.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

ARTICLE 9. OTHER TERMS

9.1 Use of intellectual property

Neither this Agreement nor the delivery of any Product hereunder shall be
construed as granting either by estoppel or otherwise, any right in or license
under (i) any present or future data, drawings, plans or ideas or methods
disclosed in this Agreement, or (ii) any invention, patent, copyright, trade
secret or other intellectual property right now or hereafter owned or controlled
by either party. [***] may not use any trademark, trade name, service mark or
business name used or claimed by the Seller (whether or not registered), either
separately or in conjunction with other words or marks, in [***] firm name or
any trade name except with the Seller’s prior written approval. If, after such
approval, the Seller should at any time so request, [***] shall promptly
discontinue such use and take all steps necessary or appropriate in the opinion
of the Seller to eliminate such trademark, trade name, service mark or business
name usage. If the Seller intends to use any trademark, trade name, service mark
or business name of [***], prior to use, the Seller shall inform [***] of the
manner of such use, and submit a sample of any materials bearing the trademark,
trade name, service mark or business name for prior inspection and approval by
[***]. If, after such approval, [***] should at any time so request, the Seller
shall promptly discontinue such use and take all steps necessary or appropriate
in the opinion of [***] to eliminate such trademark, trade name, service mark or
business name usage.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

9.2 [***] property

Materials, equipment, tools, dies, moulds, copyright, design rights or any other
forms of intellectual property rights in all drawings, specifications and data
supplied by [***] to the Seller shall at all time be and remain exclusive
property of [***] but shall be held by the Seller in safe custody at its own
risk and maintained and kept in good condition by the Seller until returned to
[***] and shall not be disposed of other than in accordance with [***] written
instructions, not shall such items be used otherwise than authorized by [***] in
writing. To the extent that this Agreement contemplates the production of
Product utilizing copyrights, trademarks, servicemarks, tradedress, or other
intellectual property supplied to Seller by, or on behalf of, [***]
(collectively, the “Intellectual Property”), [***] represents and warrants that
[***] is either the owner or the authorized licensee of such Intellectual
Property, but in either case has the free and unencumbered right to utilize such
Intellectual Property in the manner contemplated by ultimate utilization of the
Product. Such representation and warranty shall survive the manufacture and
delivery of the Product. [***] hereby agrees to indemnify and hold Seller, its
shareholders, officers, directors, agents, servants, employees, and each of
their respective affiliates, harmless from and against any and all damages,
losses and costs of defense (including reasonable counsel fees) arising out of
the breach of such representation and warranty.

9.3 Access to premises

The Seller will give [***] reasonable access, during normal business hours and
upon at least five (5) days’ prior written notice, to non-proprietary areas of
both sites and buildings that conduct manufacturing activities, for the sole
purpose of permitting [***] to verify that the Seller is in adherence with this
Agreement, and only to the extent necessary for such purpose. Any such visit and
access will be reasonable in terms of scope and duration.

9.4 Confidentiality

The parties’ confidentiality and related obligations are set forth in Schedule
B.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

ARTICLE 10. TERM AND TERMINATION

10.1 Term

The term of this Agreement shall be from April 1, 2012 to December 31, 2012. The
terms of this Agreement remain in effect for any Contract that is outstanding at
the time of expiration or termination of the Agreement.

10.2 Termination for breach

This Agreement may be terminated by a notice in writing with immediate effect,
without prior recourse to any judicial or other authority, given by the other
party to the defaulting party if the party commits a breach or repudiation of
its obligations under this Agreement and fails to cure such breach within 30
days from notice of the other party.

10.3 Termination for financial instability

This Agreement may be terminated by a notice in writing with immediate effect,
without prior recourse to any judicial or other authority, given by the other
party to the party in question upon the occurrence of any of the following
events:

 

  (a) the party becomes bankrupt, insolvent, or has its business placed in the
hand of a receiver, assignee or trustee, whether by voluntary act or otherwise;
or

 

  (b) the party enters into an arrangement for the benefit of its creditors on
account of such party’s inability to make any required payments to such
creditors; or

 

  (c) an order is made or a resolution is passed for the winding up of the other
party, or an order is made for the appointment of an administrator to manage the
affairs, business and property of the other party, or such an administrator is
appointed, or documents are filed with the court for the appointment of an
administrator, or notice of intention to appoint an administrator is given by
the other party or its directors or by a qualifying charge holder, or a receiver
is appointed of any of the other party’s assets or undertaking, or circumstances
arise which entitle the court or a creditor to appoint a receiver or manager or
which entitle the court to make a winding-up order, or the other party takes or
suffers any similar or analogous action in consequence of the debt; or

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

  (d) the party suffers severe financial distress or execution of the like
levied upon any of its goods or effects; or

 

  (e) the party ceases, or threatens to cease, to carry on business.

ARTICLE 11. GOVERNING LAW AND SETTLEMENT OF DISPUTE

11.1 Governing law

This Agreement shall be interpreted and governed by the laws of the State of New
York, USA.

11.2 Settlement of dispute

All disputes, controversies or disagreements which may arise between the
parties, in relation to or in connection with this Agreement, or for the breach
hereof shall be finally settled by arbitration. The arbitration shall be
conducted by three (3) arbitrators in Hong Kong, in accordance with the
arbitration rules of the International Chamber of Commerce. The award rendered
by the arbitrators shall be final and binding upon both parties.

11.3 Waiver of jury

Each party, to the extent permitted by law, knowingly, voluntarily, and
intentionally waives, its right to a trial by jury in any action or other legal
proceeding arising out of or relating to this Agreement and the transactions it
contemplates. This waiver applies to any action or legal proceeding, whether
sounding in contract, tort, or otherwise. Each party acknowledges that the
provisions of this Article are a material consideration in executing and
delivering this Agreement and consummating the transaction it contemplates.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

11.4 Waiver of discovery

Each party, to the extent permitted by law, knowingly, voluntarily, and
intentionally waives, discovery in any action or other legal proceeding arising
out of or relating to this Agreement and the transactions it contemplates. This
waiver applies to any action or legal proceeding, whether sounding in contract,
tort, or otherwise. Each party acknowledges that the provisions of this Article
are a material consideration in executing and delivering this Agreement and
consummating the transaction it contemplates. Notwithstanding the foregoing,
prior to the arbitration hearing each party will, among other things, produce a
list of witnesses and the projected testimony of such witnesses. Prior to the
arbitration hearing, each party will produce any experts’ reports it intends to
use in such hearing, and the opposing party will be entitled to depose such
experts prior to the hearing.

11.5 Exclusion of CISG

The United Nations Convention on Contracts for the International Sale of Goods
is expressly and entirely excluded.

ARTICLE 12. MISCELLANEOUS PROVISIONS

12.1 Notice

Any notice required or permitted to be given hereunder shall be in writing, and
may be given by personal service, registered airmail, or facsimile if confirmed
on the same day in writing by registered airmail, with postage prepaid to the
following addresses:

 

To [***]    CC:    Address: Telephone:    Fax: To Seller    CC:    Address:
Telephone:    Fax:

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

Any notice so given shall be deemed to be received, if sent by airmail, upon
receipt or ten (10) days after posting, whichever is earlier, or if sent by
facsimile, twenty-four (24) hours after dispatch.

12.2 Survival

The parties’ rights and obligations which, by their nature, would continue
beyond the termination, cancellation, or expiration of this Agreement, including
but not limited to those rights and obligations of the parties set forth in
ARTICLE 7. INSPECTION, WARRANTY AND QUALITY, ARTICLE 8. INDEMNIFICATION, ARTICLE
9. OTHER TERMS and ARTICLE 11. GOVERNING LAW AND SETTLEMENT OF DISPUTE will
survive such termination, cancellation or expiration.

12.3 Entire agreement

This Agreement constitutes the final agreement between the parties. It is the
complete and exclusive expression of the parties’ agreement on the matters
contained in this Agreement. All prior and contemporaneous negotiations and
agreements between the parties on the matter contained in this Agreement are
expressly merged into and superseded by this Agreement. The provisions of this
Agreement may not be explained, supplemented, or qualified through evidence of
trade usage or a prior course of dealings. In entering into this Agreement,
neither party has relied upon any statement, representation, warranty, or
agreement of the other party except for those expressly contained in this
Agreement. There are no conditions precedent to the effectiveness of this
Agreement. Notwithstanding the foregoing, the Memorandum of Understanding,
effective as of February 3, 2012, by and between [***] and Seller shall remain
in full force and effect.

12.4 Assignment

No party may assign any of its rights under this Agreement voluntarily or
involuntarily without the prior written consent of the other party, provided
however, that [***] reserves the right to assign its rights to any lender
providing financing. No party may delegate any performance under this Agreement
voluntarily or involuntarily. Any purported assignment of rights or delegation
of performance in violation of this Article is void.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

12.5 Amendment

The parties may not amend this Agreement, including the Schedules and
Attachments hereto, except by an express written agreement of the parties that
is signed by the parties.

12.6 Waiver

No failure or delay in i) exercising any right or remedy; or ii) requiring the
satisfaction of any condition under this Agreement, and no course of dealing
between the parties, operates as a waiver or estoppel of any right, remedy or
condition. A waiver made in writing on one occasion is effective only in that
instance and only for the purpose that it is given and is not to be construed as
a waiver on any future occasion or against any other person. To the extent any
course of dealing, act, omission, failure or delay in exercising any right or
remedy under this Agreement constitutes the election of an inconsistent right or
remedy, that election does not i) constitute a waiver of any right or remedy; or
ii) limit or prevent the subsequent enforcement of any contract provision. No
single or partial exercise of any right or remedy under this Agreement precludes
the simultaneous or subsequent exercise of any other right or remedy. The rights
and remedies of the parties set forth in this Agreement are not exclusive of,
but are cumulative to, any rights or remedies now or subsequently existing at
law, in equity, or by statute.

12.7 Severability

If any one or more of the provisions contained in this Agreement shall be
declared invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired, and in such case,
the parties hereto oblige themselves to reach the purpose of the invalid
provision by a new, valid and legal stipulation.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

12.8 Headings

The headings herein are included for the purposes of convenience only and do not
affect the construction or interpretation of any provision of this Agreement.

12.9 Counterparts

This Agreement may be executed in any number of counterparts. Any single
counterpart or set of counterparts signed by the parties hereto shall constitute
one original agreement for all purpose.

12.10 Language

For the purpose of communication, this Agreement may be translated into another
language, but this Agreement, which is executed in the English language, shall
be only binding version.

12.11 Force majeure

Neither party shall be liable to the other party for non-performance or delay in
performance of any of its obligation under this Agreement due to causes
reasonably beyond its control including, but not limited to, fire, flood,
epidemic, natural disasters, unavoidable accidents, governmental regulations,
war, riots and insurrections, provided, however, that strikes, lock-out, labor
trouble, other industrial disturbances and lack of raw materials are expressly
excluded. The list of force majeure events set forth in the previous sentence is
not exhaustive, and the principle of ejusdem generis is not to be applied in
determining whether a particular act or event qualifies as a force majeure
event. Upon the occurrence of such a force majeure condition, the affected party
shall immediately notify the other party with as much detail as possible and
shall promptly inform the other party of any further developments. Immediately
after the cause is removed, the affected party shall perform such obligations as
promptly as practicable. Should any event of force majeure continue for fifteen
(15) days or more, one party may terminate this Agreement upon notice to the
other party.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

12.12 Subcontracting

The Seller will not subcontract any of its obligations under this Agreement
without [***] prior written consent except that Seller may subcontract certain
performance obligations hereunder to Rubicon Sapphire Technology (Malaysia) Sdn
Bhd. The Seller retains responsibility for all services subcontracted hereunder
and will indemnify [***] against any liability caused by the acts or omissions
of Seller’s subcontractors.

(intentionally blank below)

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement in duplicate
to be executed by their duly authorized representatives.

 

[***]

    Rubicon Technology, Inc. By:  

/s/[***]

    By:  

/s/ Raja M. Parvez

  (I have the authority to bind the corporation)       (I have the authority to
bind the corporation) Name:   [***]     Name:   Raja M. Parvez   (Print or Type)
      (Print or Type) Title:   Vice President     Title:   President   (Print or
Type)       (Print or Type)

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

Schedule A: Products

Products: Exclusively [***] as more fully described in the Products
Specifications section below and per Attachment A. No other products are
included under this Agreement, and the sale and purchase of any other products
will require negotiation, terms and agreement between the parties.

Product Specifications: See Attachment A

Sale and Purchase Volume Requirements:

The Seller agrees to supply and [***] agrees to purchase the Products totaling
[***] wafers in total over the term of this Agreement, to be shipped to [***] in
accordance with the delivery schedule specified in the Order issued by [***],
which will be based on the quantities provided in the table below, at or before
the end of each month for the period of April 1, 2012 through December 31, 2012.

 

Period

  

2012

  

April

   May    June    July    August    September    October    November    December

Quantity

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]

Price (per wafer)

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

Attachment A: Product Specifications

[***]

[***]

[***]

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

Schedule B: Confidentiality

 

1.1 Parties under this Agreement intend to exchange certain information they
consider to be Confidential Information regarding this Agreement (“Purpose”).

 

1.2 The intent of the parties is to protect the Confidential Information which
either party elects to disclose, but not to obligate either party to disclose
any Confidential Information.

 

2.1 “Confidential Information” means any information, including, without
limitation, any information, technical data or know-how relating to discoveries,
ideas, inventions, concepts, software, equipment, designs, drawings,
specifications, technique processes, systems, models, data, source code, object
code, documentation, diagrams, flow charts, research, development, business
plans or opportunities, products, projects or products under consideration,
procedures, and information related to finances, costs, prices, suppliers,
vendors, customers and employees which is disclosed by the disclosing party in
connection with the Purpose whether before, on or after the date hereof,
directly or indirectly, in writing, orally or by drawings or inspection of
equipment or software, to the receiving party or any of its employees or agents.
If Confidential Information is disclosed in writing, in a drawing or in any
other tangible form, such Confidential Information must be clearly marked as
“Confidential” or with a similar legend at the time of disclosure. Confidential
Information disclosed orally or in any other intangible form shall be identified
orally as being confidential at the time of disclosure and confirmed in writing
by the disclosing party within thirty (30) days after such disclosure by
submitting a letter summarizing such Confidential Information and manifesting
its confidentiality to the receiving party.

 

2.2 Confidential Information does not include any of the following:
(a) information that is or becomes part of the public domain without violation
of this Agreement by the receiving party; (b) information that was known to or
in the possession of the receiving party on a non-confidential basis prior to
the disclosure thereof to the receiving party by the disclosing party, as
evidenced by written records; (c) information that was developed independently
by the receiving party, without use of or reference to the Confidential
Information, as established by written evidence; or (d) information that is
disclosed to the receiving party by a third party under no obligation of
confidentiality to the disclosing party and without violation of this Agreement
by the receiving party. The burden of proving that information may be disclosed
because it does not fall within the definition of Confidential Information shall
be on the receiving party.

 

3.1 The receiving party agrees that, unless the disclosing party gives its prior
written authorization, it shall: (a) not use the Confidential Information for
any other purpose other than for the Purpose; (b) not disclose any Confidential
Information to any third party except those directors, officers and employees of
the receiving party who are required to have such Confidential Information in
order to carry out the Purpose and who have signed a non-use and non-disclosure
agreement or have agreed upon corporate confidentiality rules in content similar
to the provisions hereof; and (c) not print, copy, adopt, modify, store,
decompile, disassemble or reverse engineer/translate any items or discover the
source code or trade secrets thereof that constitute Confidential Information
other than as required for the Purpose.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

3.2 The receiving party shall prevent the unauthorized use, disclosure,
dissemination or publication of the Confidential Information with the same
degree of care that the receiving party uses to protect its own confidential
information of a similar nature, but no less than a reasonable degree of care.
The receiving party agrees to notify the disclosing party in writing of any
misuse or misappropriation of the disclosing party’s Confidential Information
which may come to the receiving party’s attention.

 

4.1 If the receiving party becomes legally obligated to disclose Confidential
Information by any governmental entity with jurisdiction over it (including,
without limitation, pursuant the rules and regulations promulgated by the
Securities and Exchange Commission or any national stock exchange on which any
of the party’s securities are traded), prior to such disclosure, the receiving
party shall give the disclosing party prompt written notice of such obligations
sufficient to allow the disclosing party the opportunity to pursue its legal and
equitable remedies regarding such potential disclosure. The receiving party
agrees to: (a) assert the confidential nature of the Confidential Information to
the governmental entities; (b) disclose only such information as is required to
be disclosed by law; (c) use its commercially reasonable efforts to obtain
confidential treatment for any Confidential Information that is so disclosed;
and (d) provide reasonable assistance to the disclosing party in protecting such
disclosure.

 

5.1 The obligation of the receiving party to protect the Confidential
Information under this Agreement shall survive for a period of three (3) years
from the expiration or termination of this Agreement.

 

5.2 The receiving party shall: (a) promptly return all originals, copies,
reproductions and summaries of the Confidential Information furnished by the
disclosing party upon the written request of the disclosing party or after
termination or expiration of this Agreement; and/or (b) at the disclosing
party’s option, destroy or delete the same. In the event of such destruction or
deletion, the receiving party shall certify in writing to the disclosing party,
within ten (10) days, that such destruction or deletion has been accomplished.

 

6.1 The parties understand and agree that the disclosing party has not made or
shall not make any representation or warranty as to the accuracy or completeness
of the Confidential Information, and that the disclosing party shall not have
any liability resulting from the use of the Confidential Information by the
receiving party.

 

6.2 Neither the execution of this Agreement nor the furnishing of any
Confidential Information hereunder shall be construed by the receiving party as
granting any license or any other rights other than as set forth herein under
any trade secrets, copyrights or patents now or hereafter owned by or controlled
by the disclosing party, or under any trade secrets, copyrights or patents in
which the disclosing party is now licensed.

 

6.3 This Agreement shall not be construed by either party in any manner to be an
obligation to enter into a subsequent agreement of any kind, or to result in:
(a) any claim of obligation to enter into a subsequent agreement of any kind; or
(b) any claim for reimbursement of costs or payment for any efforts expended
hereunder.

 

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.